Case 20-50640-tnw       Doc 13     Filed 04/20/20 Entered 04/20/20 18:07:47             Desc Main
                                   Document      Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

IN RE:                                                                               CHAPTER 11

ELEMENTAL PROCESSING, LLC

         DEBTOR                                                          CASE NO. 20-50640-tnw


  MOTION FOR AUTHORITY TO INCUR DEBT FOR POST-PETITION PPP FUNDS


         Comes ELEMENTAL PROCESSING, LLC, as Debtor and proposed Debtor-in-

Possession in the above-referenced chapter 11 bankruptcy case (hereinafter, the ADebtor@), and

hereby moves the Court for an order authorizing the Debtor to incur post-petition debt from the

CARE Act relating to the Payroll Protection Program through an Small Business Administration

loan in the approximate amount of $750,000. In support of this Motion, the Debtor states, as

follows:

         1.    Bankruptcy Procedural Background:             On April 20, 2020, the Debtor filed its

voluntary bankruptcy petition for relief under chapter 11 of title 11 of the United States Code (the

ACode@). For the last one month since Elemental Processing was incorporated on May 17, 2017,

the Debtor’s business operation has been operating under the appointment of a receiver, being

James Frazier, pursuant to the orders of the Fayette Circuit Court in Case #20-CI-907. Upon the

entry of the order of relief, the Debtor has filed contemporaneously herewith a motion seeking the

turnover of property by the receiver to allow the Debtor to operate its business as debtor and

debtor-in-possession pursuant to Code §§ 1107(a) and 1108.




                                                 1
Case 20-50640-tnw        Doc 13     Filed 04/20/20 Entered 04/20/20 18:07:47             Desc Main
                                    Document      Page 2 of 4


        2.     Jurisdiction: This Court has subject matter jurisdiction over this Motion pursuant

to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The Court

can exercise its subject matter jurisdiction pursuant to 28 U.S.C. § 157(b)(1). Venue of this case

and this Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. No request has

been made for the appointment of a trustee or examiner, and no committee has been appointed in

this case.

        3.     Debtor’s Background:           On April 20, 2020 (the APetition Date@), the Debtor

filed with this Court a voluntary petition for relief under Chapter 11 of the United States Code (the

ACode@). The Debtor’s business is currently being operated by the Fayette County Master

Commissioner, James Frazier, as receiver, pursuant to an appointment on March 13, 2020, in the

case styled, Amerra Capital Management, LLC, v. Elemental Processing, Fayette Circuit Court,

Case #20-CI-907. The Debtor has filed a separate motion requesting the turnover of the property

held by the receiver pursuant to 11 U.S.C. §543 and to allow the Debtor to operate as a debtor-in-

possession. The Debtor’s owners desire to operate its business as a debtor and debtor-in-possession

pursuant to Code '' 1107(a) and 1108 with the court’s permission.

        4.     Historical Background: The Debtor is a Kentucky corporation with headquarters

at leased premises located at 2120 Capstone Drive, Suite 111, Lexington, KY 40511-8926. Since

being formed in May of 2017, Elemental Processing has been a licensed Industrial Hemp grower,

processor and handler participating in the State of Kentucky’s Industrial Hemp Pilot Program

sanctioned under the United States 2014 and 2018 Farm Acts and the Kentucky Department of

Agriculture (“KDA”). Elemental Processing extracts Cannabidiol (“CBD”) and other

cannabinoids from the hemp plant and processes them into crude oil, refined oil, isolate powder


                                                 2
Case 20-50640-tnw          Doc 13    Filed 04/20/20 Entered 04/20/20 18:07:47            Desc Main
                                     Document      Page 3 of 4


and other bulk CBD formulated products. Elemental Processing obtains its hemp plant material

primarily from its contracted farmers in states ranging across the United States. All hemp plant

material is extracted and refined at Elemental Processing’s 42,000 square foot facility in

Lexington, Kentucky. The Lexington facility uses supercritical CO2 extraction and has the

capacity to process over 2,000,000 pounds of hemp bio mass a year resulting in over 40,000

Kilograms of bulk CBD ingredients. The CBD produced in Lexington is sold to customers

manufacturing retail CBD products for the nutraceutical, food and beverage, health and beauty and

pet industries.

        5.        Post-Petition Funds Needed: The Debtor has filed pre-petition an application

with the Small Business Administration through the CARE Act seeking a Payroll Protection

Program loan. The Debtor has been approved for a loan of $750,000 for use toward business

operations of payroll, rent, utilities, etc., and the Debtor desperately needs such funding to operate

its business.

        6.        Effective Reorganization: The main purpose of the chapter 11 is to seek the

protection of the bankruptcy code to afford the Debtor the opportunity to reorganize its debts. The

receiver has already decided to give up and has laid off most employees. Since the PPP loan will

assist the Debtor in this time of a State of Emergency, there is no harm to the secured creditors if

this Court allows the Debtor to move forward with the PPP loan.

        7.        Lending: In August 2018, the Debtor received a working capital line of credit for

$15,000,000 with Amerra Capital Management, LLC. $8 million was initially funded, then the

business started expansion and furthered the farming operations. Amerra Capital will not be

harmed by the Debtor seeking this loan as it is an unsecured loan to be used primarily for rent,


                                                  3
Case 20-50640-tnw          Doc 13       Filed 04/20/20 Entered 04/20/20 18:07:47              Desc Main
                                        Document      Page 4 of 4


payroll, utilities, etc., and if the Debtor can satisfy governmental requirements, then such loan will

be forgiven without taxable consequences. In other words, there is no downside to this loan.

                                           Relief Requested

        8.        The Debtor respectfully requests this Court to enter an order authorizing the Debtor

to incur post-petition lending from the SBA relating to the PPP loan in the approximate amount of

$750,000. Additional lending documents will be filed in the record for the Court’s review.

        WHEREFORE, the Debtor respectfully requests the Court to enter an Order authorizing

the Debtor to incur post-petition funds in the approximately amount of $750,000 from the Payroll

Protection Program relating to the CARE Act according to the terms provided therein, and for all

other relief to which the Debtor may appear entitled.

        NOTICE is hereby given that the Debtor will bring this Motion on for expedited

hearing on Friday, April 24, 2020 at 1:30 p.m. by the U.S. Bankruptcy Court for the Eastern

District of Kentucky, 100 E. Vine Street, Third Floor, Lexington, KY, by telephonic conference

only.   Call-in     number:     (888)    363-4749;       Participant   Code:      6879731#.   Refer   to

https://www.kyeb.uscourts.gov/telephonic-hearing-instructions               for      telephonic   call-in

information. Please call in approximately ten (10) minutes prior to the hearings.

                                                           Respectfully submitted,

                                                           BUNCH & BROCK, PSC

                                                           By: /s/ Matthew B. Bunch
                                                               MATTHEW B. BUNCH, ESQ.
                                                               271 West Short Street, Suite 805
                                                               Lexington, Kentucky 40507
                                                               (859) 254-5522
                                                               matt@bunchlaw.com
                                                           PROPOSED ATTORNEY FOR
                                                           DEBTOR

                                                     4
